Citation Nr: 0629003	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  01-07 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds, with muscle group 
involvement, to the right buttock, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
multiple fragment wounds to the right leg, manifested by 
muscle involvement and multiple foreign bodies, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2004, the Board denied 
all issues presented.  In December 2005, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion which vacated and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Court's December 2005 Order, the Board finds 
that a remand is required to obtain a contemporaneous medical 
opinion as to the current severity of the claimant's service 
connected shell fragment wounds that specifically takes into 
account his complaints of pain.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§ 3.326, 4.10, 4.40, 4.45, 4.56 (2005); 
Green v. Derwinski, 1 Vet. App. 121 (1991); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Therefore, the appeal is REMANDED for the following:

1.  The RO should send the veteran 
updated Veterans Claims Assistance Act of 
2000 (VCAA), notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The updated 
notice should, among other things, invite 
the veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claims.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating muscle injuries 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
all right buttock and/or right leg 
disabilities.  

In accordance with DeLuca, the 
examination report must include complete 
range of motion studies of the right 
lower extremity including the hip, knee, 
and ankle and discuss the presence or 
absence, due to service connected muscle 
injuries, of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated, and an 
explanation provided why such an opinion 
cannot be provided.  

The examiner should also opine whether 
the shell fragment wounds cause any 
restrictions in the appellant's ability 
to work, and if so, what those 
restrictions are. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  

4.  Thereafter, the RO must address the 
veteran's claims.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable law and 
regulations considered pertinent to the 
issues currently on appeal including 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56; and 
DeLuca.  A reasonable period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


